FILED
                            NOT FOR PUBLICATION                              JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-30318

               Plaintiff - Appellee,             D.C. No. CR-07-05051-FDB

  v.
                                                 MEMORANDUM *
ANTONIO RUIZ-CAMPOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Antonio Ruiz-Campos appeals from his guilty-plea conviction and 84-month

sentence for conspiracy to distribute cocaine base and distribution of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Ruiz-Campos’ counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    07-30318